Title: From George Washington to Samuel Washington, 10 August 1777
From: Washington, George
To: Washington, Samuel



Dear Brothr
Germantown, near Phila. Augt 10th 1777.

Your Letter by Captn Rice, without date, came to my hands last night. when my last was dated, or from whence, I cannot at this time recollect; but with truth can assure, that it is not owing to a want of Inclination that you do not hear from me oftener—nor is it altogether to be ascribed to the hurry of business in which I am immerc’d; but to your living out of the Post Road, and my want of knowledge of accidental, or casual conveyances.
I most sincerely condole with you on your late loss; and doubt not your feeling it in the most sensible manner—nor do I expect that human Fortitude, and reason, can so far overcome natural Affections, as to enable us to look with calmness upon losses wch distress us altho they are Acts of Providence, and in themselves unavoidable—yet, acquiescence to the divine Will is not only a duty, but is to be aided by every Manly exertion to forget the causes of such uneasiness.
Thorntons inclination to go into the Army is, I think, commendable, if you have given him all the education intended; but why (as Genl Woodford informs me) do you want to send him as a Volunteer when he had a Comn promised him in Colo. Thrustons Regiment. The only end in view (except with people of very great fortune, who do not choose to be under any restraint) by serving as Volunteers is to obtain Commissions; why then he should refuse a Commission, & come out as a Volunteer I cannot conceive.
The Saddle and Bridle which Thornton carried away, and which I thought belonged to Mr Johnston, is found upon an enquiry, to belong to myself; having just recd a new one upon a different Construction, this by mistake, was given, & therefore you are very welcome to detain it as a present from me.

Since General Howes evacuation of the Jerseys, the Troops under my Command have been more harrassed by Marching & Countermarching than by any thing which has happened to them since the opening of the spring Campaign.
After Genl Howe had Imbarkd his Army, the presumption that he would operate upon the North River, to form a junction with Genl Burgoyne was so strong, that I movd my Force towards that River, and actually threw two divisions of the Army across it—and, in this situation lay, till the 24th ulto; when receiving certain advice that the enemys Fleet had Saild from the Harbour of New York, and was generally believ’d to be destind for Philadelphia, I counter Marchd the Troops in order to defend the City, and got within about 30 Miles of it when Expresses from the Capes anounced the arrival of the Fleet; but by the time he got to this place, other Expresses gave information of the disappearance of it on the 31st Ulto; since wch we have remain’d in the most perfect ignorance, and disagreeable State of Suspence, respecting their designs—but, being fully convinced in my own judgment, that they are bound to the Eastward of this, we are upon the move (by slow & easy Marches) back again, till we can learn something certain of their destination—Our Affairs in the Northern department have taken a turn not more unfortunate than unexpected—The Papers which I presume you get, will convey ev’y information that I can on this Subject—to these then I refer—An enquiry which is order’d to be made into the Conduct of the Officers who Commanded there will illucidate matters and acquit them of crimes laid to their charge or point them out as objects of Public resentmts—This however will not retrieve the Misfortune for certain it is, that this Affair has cast a dark shade upon a very bright prospect; our accts from that Quarter being exceedingly gloomy; but it is to be hoped that new Officers and reinforcements of Men which are gone up will, in a little time, dispel the Cloud which at present overwhelms that Northern hemisphere. With the sincerest Affection and regard I remain Yrs

Go: Washington

